1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                    ***
9    ISRAEL GARCIA-BORJA,                                    Case No. 3:18-cv-00573-LRH-WGC
10                                         Petitioner,
            v.                                               ORDER
11
     ISIDRO BACA, et al.,
12
                                        Respondents.
13

14          This pro se habeas petition pursuant to 28 U.S.C. § 2254 comes before the Court for

15   consideration of petitioner’s application for leave to proceed in forma pauperis. (ECF No. 1) The

16   Court finds that petitioner is able to pay the $5.00 filing fee. The application for leave to proceed

17   in forma pauperis will therefore be denied.

18          It is therefore ordered that the application (ECF No. 1) to proceed in forma pauperis is

19   denied. Petitioner will have thirty days from entry of this order within which to have the filing fee

20   of $5.00 sent to the Clerk of Court. This action will be dismissed without further prior notice if

21   petitioner fails to fully and timely comply with this order.

22          The Clerk will send petitioner two (2) copies of this order. Petitioner must make the

23   necessary arrangements to have one (1) copy of this order attached to the check for the filing fee.

24          DATED this 4th day of December, 2018.
25

26                                                             LARRY R. HICKS
                                                               UNITED STATES DISTRICT JUDGE
27

28                                                       1
